Citation Nr: 1614276	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a muscle disability.

4.  Entitlement to service connection for elevated cholesterol.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 1984 to February 17, 1999.  He also had dishonorable active duty service from February 18, 1999 to October 2006.  As the final period of active duty service was dishonorable, it is a bar to VA benefits; however, the Board will still consider the Veteran's claims for service connection with regard to his honorable period of active service.  See 38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2015).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Wichita, Kansas, Regional Office (RO).

In November 2012, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.

In June 2015, the RO issued a statement of the case addressing the issue of whether the character of the appellant's service is a bar to VA benefits.  The Veteran has not submitted a notice of appeal (VA Form 9) regarding that claim.  Therefore, a substantive appeal was not timely perfected, and this issue is no longer on appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.32, 20.302 (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issues of entitlement to service connection for a low back disability, a bilateral knee disability, a muscle disability, hypertension, and an acquired psychiatric disorder, including PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has been diagnosed with hypercholesterolemia, a laboratory finding which is not a chronic disability for which VA disability benefits may be awarded; he has not been diagnosed with an associated or resulting chronic disability at any point during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a chronic disability resulting from elevated cholesterol have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through an February 2008 notice letter sent to the Veteran.  This letter informed the Veteran of the evidence required to substantiate a claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  While this letter did not specifically mention his elevated cholesterol claim as it was not initially listed on his application, subsequent statements indicating the Veteran was attempting to rebut the denials made it clear the Veteran understood that the general information in that letter also applied to his elevated cholesterol claim.  Moreover, the Veteran has been represented throughout the course of this appeal by an accredited representative, and, there is no indication or reason to believe that the ultimate decision of the AOJ on the merits of the Veteran's claim would have been different had complete VCAA notice been provided to the Veteran.  Lastly, neither the Veteran nor his representative has asserted any prejudice or harm arising out of VA's failure to provide VCAA notice as to this issue. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party asserting the issue, to be determined on a case-by-case basis).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In view of the foregoing, the Veteran has not been harmed or prejudiced by VA's failure to provide VCAA notice specific to his elevated cholesterol claim; thus, the Board sees no reason to remand that issue at this time in order to provide the Veteran and his representative with additional notice.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran, including from Munson Army Health Clinic, have been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  A VA examination was not provided in conjunction with the claim decided herein, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regards to the issue decided below, there is nothing in the record indicating that he has been diagnosed with a chronic disability resulting from hypercholesterolemia for which VA disability benefits may be awarded.  The elements enumerated by the Court in McLendon have not been satisfied; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

The Board further finds that the RO has substantially complied with its November 2012 remand orders.  In this regard, the Board directed that the AOJ contact the appellant to ascertain any VA or private physician or facility where he received any knee, low back, muscle, cholesterol, hypertension, and psychiatric treatment or hospitalization, since April 2009; request the appellant's complete service personnel records, including all records related to his September 2005 General Court Martial proceedings; request complete service treatment records; and associate requested records with the file.  The AOJ was also asked to issue the appellant a SOC with respect to the determination regarding his character of discharge, and readjudicated the additional claims on appeal in a Supplemental Statement of the Case, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303(d).  

Hypercholesterolemia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has a disability existing on the date of application, not for past disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran maintains that he has hypercholesterolemia, or elevated cholesterol, as a result of service.  See August 2007 statement.

Munson Army Health Center (AHC) treatment records reflect that the Veteran was given a provisional diagnosis of hypercholesterolemia in August 2005.  A July 2007 Munson AHC treatment record also indicates that the Veteran has been diagnosed with hyperlipidemia.  August 2007 Munson AHC treatment records reflects that the Veteran's cholesterol remain elevated and that he is on a heart healthy diet and takes fish oil.  Treatment records from Munson AHC dated from 2005 through 2007 note that the Veteran receives dietary counseling pertaining to hypercholesterolemia.  

This evidence notwithstanding, the Veteran fails to meet the preliminary requirement for service connection, namely showing of a current disability.  By way of reference, "hypercholesterolemia" is defined as "excessive cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 899 (31st Ed. 2007).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 903.  Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.) 

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110; Allen v. Brown, 7 Vet. App. 439, 448.  In this case, there is no evidence showing that the Veteran's hypercholesterolemia has resulted in a disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997).  In this case, Munson AHC treatment records further indicate that the Veteran does not have coronary artery disease or congestive heart failure.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypercholesterolemia, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for elevated cholesterol is denied.


REMAND

The Veteran claims to have low back, bilateral knee, and muscle disabilities, as well as hypertension and an acquired psychiatric disability, to include PTSD, due to service.  A review of the record shows that the Veteran never received a VA examination for these conditions.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The evidence of record reflects a finding of mild degenerative changes of the lower thoracic spine in February 2004.  Service treatment records reflect that in October 1994 the Veteran complained of low back pain and the mechanism of injury was weightlifting.  The record is not sufficient for the Board to decide this claim, a VA examination is warranted.  Id. 

The Veteran has current knee diagnoses including osteoarthritis, internal derangement of the knee, acute meniscal tear, patellofemoral dysfunction, and osteoarthrosis.  See Munson AHC treatment records.  An August 2001 service treatment record shows the Veteran injured his left knee in the summer of 2000, within a year of honorable active service.  A July 2007 Munson AHC treatment record also states that the Veteran had left knee surgery in November 1999.  According to a December 2004 VA examination report, the Veteran reported a history of right knee pain in March 2000, within a year of honorable service.  At that time it was also noted that the Veteran had seen combat activity in the Gulf for nine months and Iraq for ten months, had done 29 parachute jumps, and had actively engaged in marching, running, and rucksacking.  The diagnosis given during the December 2004 VA examination included bilateral knee osteoarthritis.  The record is not sufficient for the Board to decide his claim; an examination is warranted.  Id. 

Regarding the Veteran's claim for muscle strain, an October 1996 service treatment record reflects an assessment of muscle strain.  Post-service Munson AHC treatment records show the Veteran has various musculoskeletal complaints.  The record is not sufficient for the Board to decide his claim regarding muscle strain; an examination is warranted.  Id. 

Current treatment records show elevated blood pressure readings with diastolic pressure at or above 90 on three separate occasions, although a diagnosis of hypertension is not reported.  See December 2006, March 2007, and May 2007 Munson AHC treatment records.  Service dental treatment records reflect elevated readings of 145/65 and 148/63 in March 1996 and 147/79 in February 1998.  Subsequent to his honorable period of service, a December 2004 VA examination showed diastolic blood pressure reading at and over 100.  The examiner stated that there was inadequate information to render a diagnosis of hypertension at that time.  The record is not sufficient for the Board to decide this claim; an examination is warranted.  Id. 

The Veteran contends that he suffers from PTSD and depression as a result of Gulf War service.  See August 2007 statement.  A March 2007 Munson AHC treatment note reflects that the Veteran is currently being treated for depression.  A May 2007 Munson AHC treatment report reflects that the Veteran stated he had some issues with depression and insomnia for several years.  At that time, the impression noted included insomnia.  According to a June 2007 Munson AHC treatment report, it was noted that the Veteran had depression in 1991 but was not currently depressed.  There is evidence of a current condition from the March 2007 Munson AHC treatment note and service personnel records reflect that the Veteran has southwest Asia service, including service in a designated imminent danger pay area and in Saudi Arabia from September 1990 to October 1991.  There is insufficient competent medical evidence for the Board to make a decision on the claim; therefore, an examination is necessary.

Because the Veteran's claim is characterized to include all acquired psychiatric conditions, the examination report should provide an etiology opinion for any currently diagnosed acquired psychiatric conditions and the Veteran's qualification for a PTSD diagnosis should be assessed under the DSM-5 as well.

Additionally, although the Veteran was provided with notice regarding how to establish service connection on a direct basis, no specific notice was provided in connection with this appeal regarding the necessary criteria for a finding of entitlement to service connection for PTSD, to include the need to identify stressors.  Therefore, on remand, such notice should be sent to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative, notice compliant with VCAA standards, specifically regarding the PTSD aspect of his claim for entitlement to service connection for an acquired psychiatric disorder.  The notice should specifically provide information on how to support a claim for service connection for PTSD, to include the amended regulations at 38 C.F.R. § 3.304(f) and request information regarding the Veteran's claimed PTSD stressors.

If the Veteran provides information regarding his PTSD stressors, take appropriate action regarding verification of such stressors, if necessary.

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his claimed conditions.  Request that he provide, or authorize VA to obtain, the private records.  Obtain any private records identified, as well as any relevant VA outpatient treatment records.

3.  Then schedule the Veteran for examination(s) for the claimed low back, bilateral knee, and muscle disabilities with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  Although a complete, independent review of the claims file is required, the examiner's attention is drawn to the October 1994 in-service complaints of low back pain, the February 2004 finding of mild degenerative changes of the lower thoracic spine, the October 1996 service treatment record assessment of muscle strain, the August 2001 service treatment record shows the Veteran injured his left knee in the summer of 2000, the December 2004 VA examination report indicating that the Veteran had right knee pain in March 2000, and a July 2007 Munson AHC treatment record also states that the Veteran had left knee surgery in November 1999.

c)  All indicated tests and studies must be performed. The examiner must identify any current low back, knee, or muscle disabilities and provide opinions as to the following: 

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back, bilateral knee, and/or muscle disabilities began during honorable period active service, is related to any incident of honorable active service; or, if arthritis is diagnosed, began within one year after the period honorable active service, ending February 17, 1999.

d)  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Schedule the Veteran for an examination for hypertension with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  Although a complete, independent review of the claims file is required, the examiner's attention is drawn to elevated blood pressure readings with diastolic pressure at or above 90 in December 2006, March 2007, and May 2007 Munson AHC treatment records; service dental treatment records reflecting elevated readings of 145/65 and 148/63 in March 1996 and 147/79 in February 1998; and the December 2004 VA examination showing diastolic blood pressure readings at and over 100.

c)  All indicated tests and studies must be performed.  Regarding any currently diagnosed hypertension, the examiner must provide opinion as to the following: 

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during honorable period active service, is related to any incident of honorable active service, or, began within one year after the period honorable active service, ending February 17, 1999.

d)  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Schedule the Veteran for an examination for a psychiatric disorder with an appropriate clinician. The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a)  The examiner must take a detailed psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  Although a complete, independent review of the claims file is required, the examiner's attention is drawn to the March 2007 treatment note reflecting that the Veteran is currently being treated for depression, the May 2007 treatment report reflecting that the Veteran stated he had some issues with depression and insomnia for several years, the June 2007 AHC treatment report noting that the Veteran had depression in 1991, service personnel records reflect that the Veteran has southwest Asia service, including service in a designated imminent danger pay area and in Saudi Arabia from September 1990 to October 1991, and any updated stressor statement associated with the record.

c)  All indicated tests and studies must be performed. The examiner must provide a diagnosis for each psychiatric disability found. For each psychiatric disorder diagnosed, the examiner must provide opinions as to the following: 

Whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder began during the period of honorable active service, or is related to any incident during the period of honorable service, or whether any diagnosed psychosis began within one year after the period honorable active service, ending February 17, 1999.

d)  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


